        Exhibit A to Defendant’s Notice of Removal




Case 2:21-cv-00383-WED Filed 03/26/21 Page 1 of 22 Document 1-1
                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    03/04/2021
                                                                                                    CT Log Number 539150151
TO:         Brian Bowers, President
            Financial Recovery Services, Inc.
            4510 West 77th Street, Suite 200
            Edina, MN 55435-

RE:         Process Served in Wisconsin

FOR:        Financial Recovery Services, Inc. (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  GWEN ZAGORSKI, Individually and on behalf of all similarly situated individuals,
                                                  Pltf. vs. Financial Recovery Services, Inc., Dft.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 2021CV000682
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Madison, WI
DATE AND HOUR OF SERVICE:                         By Process Server on 03/04/2021 at 13:34
JURISDICTION SERVED :                             Wisconsin
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780115396905

                                                  Image SOP

                                                  Email Notification, Brian Bowers bbowers@fin-rec.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  301 S. Bedford Street
                                                  Suite 1
                                                  Madison, WI 53703
                                                  866-539-8692
                                                  CorporationTeam@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / AA




       Case 2:21-cv-00383-WED Filed 03/26/21 Page 2 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 3 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 4 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 5 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 6 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 7 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 8 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 9 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 10 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 11 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 12 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 13 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 14 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 15 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 16 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 17 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 18 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 19 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 20 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 21 of 22 Document 1-1
Case 2:21-cv-00383-WED Filed 03/26/21 Page 22 of 22 Document 1-1
